Citation Nr: 1536950	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems reveals the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge sitting at the RO in December 2012; a copy of the transcript is of record.  

This claim initially came before the Board in June 2014, at which time the Board reopened the claim for a right ear hearing loss disability remanded to the RO for additional evidentiary development, to include providing VCAA notice on establishing service connection on a secondary basis and to obtain addendum VA opinions to determine the nature and likely etiology of the Veteran's right ear hearing loss and tinnitus.

The claim was remanded again in October 2014 in order for VA opinions to determine the nature and likely etiology of the Veteran's right ear hearing loss and tinnitus to be obtained.  VA opinions dated December 2014 were obtained and associated with the electronic record.  The RO granted service connection for tinnitus in a January 2015 rating decision.  


FINDINGS OF FACT

1.  During service, there was an acute episode of decreased auditory acuity which resolved.

2.  Right ear hearing loss disability was not manifest upon separation from service and organic disease of the nervous system was not manifest within one year of separation.  A right ear hearing loss disability is not attributable to service or a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred or aggravated in service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  A right ear hearing loss disability is not proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The RO provided the required notice in a letters sent to the Veteran in July 2014.  This letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of the laws regarding the assignment of effective dates, disability ratings, and secondary service connection.  The case was last adjudicated in a January 2015 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

During the December 2012 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the Acting VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2014).  

In October 2014, the Board directed the RO to obtain an additional VA examination and opinion on the etiology of the Veteran's right ear hearing loss.  This opinion was provided in a December 2014 report.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the December 2014 report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Certain chronic disabilities, to include organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis

The Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  

Based on the above, the Board finds that the Veteran not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.

On entrance to active duty, a November 1964 audiometry test shows the following results when converted from ASA to ISO-ANSI units:





HERTZ



500
1000
2000
3000
4000
RIGHT
x
0
0
5
5

20
20
40
35
29

The service treatment records indicate that the Veteran had a perforation of the right ear tympanic membrane in service.  The Veteran is service-connected for otitis media, chronic, with TM perforation of the right ear.  

A November 1965 audiometry result shows the following when converted from ASA to ISO-ANSI units:





HERTZ



500
1000
2000
3000
4000
RIGHT
x
30
30
x
25

20
20
40
35
29

At separation, the Veteran's hearing was measured by audiogram and recorded on a June 1967 Report of Medical examination.  The Board notes when converted from ASA to ISO-ANSI units, the results are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
x
15
20
x
5

20
20
40
35
29
The Veteran reported hearing loss on a Report of Medical History dated June 1967.  This report notes that the Veteran reports right ear hearing loss.

The Veteran was treated in January 1975 at the Salt Lake City VAMC.  The operative report notes that the Veteran was struck over the right ear in 1965 with resultant traumatic perforation of the right ear tympanic membrane and bleeding from the external canal.  The note reports that the Veteran was not followed up after the initial visit.  The note also shows the Veteran reported no real problems until approximately three weeks prior to admission when he was seen for otitis on the right side.  The Veteran denied decreased hearing, vertigo, or seventh nerve paralysis.  On physical examination, the Veteran's right ear demonstrated a small central perforation, air conduction was equal to bone conduction on the right side.  The Veteran underwent a right ear tympanoplasty.  He was noted to have done well postoperatively and was discharged on the first day following surgery.

A VA treatment note dated September 1980 notes that the Veteran was seen for a history of recurrent right ear pain and ear infections.   On examination the Veteran's right ear was clear of drainage and the right ear canal and tympanic membrane were intact and clear.  The Veteran denied change of hearing, tinnitus, or dizziness, and a tuning fork test was normal.  The impression was no active otitis media and no other middle ear disease.

The Veteran filed a claim for service connection for a right ear hearing loss disability in May 1981.  The Veteran was afforded a VA examination in August 1981 to determine the nature and extent of his claimed right hearing loss.  

The August 1981 VA examination yielded the following results for the right ear: 






HERTZ



500
1000
2000
3000
4000
RIGHT
x
15
20
X
15

20
20
40
35
29

The speech recognition score was 96 in the right ear.  
The RO denied service connection for right ear hearing loss in a rating decision dated August 1981.  The Veteran was notified of the August 1981 August 1981decision and his appeal rights; he did not file an appeal following the August 1981 rating decision, and there was no new and material evidence received within one year of its notification.

The Veteran filed an application to reopen the previously denied claim for service connection for right ear hearing loss in July 2009.  

The Veteran was afforded a VA examination in April 2012 to determine the nature and extent of his claimed right hearing loss.  The examination yielded the following results for the right ear:





HERTZ



500
1000
2000
3000
4000
RIGHT
x
30
35
45
50

20
20
40
35
29

The April 2012 VA examiner noted that the Veteran's MOS of general vehicle repairman has a high probability of noise exposure due to M60 tanks, engines, and a 105 Howitzer.  The examiner noted that the Veteran reported civilian noise exposure as a miner (less than three years) and general laborer around heavy equipment.  The Veteran also reported recreational noise exposure due to shooting.

The April 2012 VA examiner also noted the temporary shift in the right ear across all frequencies in November 1965.  The examiner opined that the temporary shift is consistent with conductive hearing loss caused by tympanic membrane perforation.  

However, the April 2012 VA examiner ultimately found that the Veteran's current sensorineural hearing loss was less likely than not caused by or the result of military noise exposure or the tympanic membrane perforation in service.  The examiner supported their opinion by noting that the Veteran had normal hearing on separation.  The examiner also noted that on examination the Veteran's right ear tympanic membrane was intact and middle ear pressure and compliance was within normal limits.
The April 2012 VA examiner also noted that the Veteran reported being shot in the head with a .22 rifle in 2001 that resulted in surgery to remove bullet fragments and a history of imbalance following the head injury.

This appeal came before the Board in June 2014, at which time the Board reopened the claim for a right ear hearing loss disability.  The claim was again remanded in October 2014 in order for VA opinions to determine the nature and likely etiology of the Veteran's right ear hearing loss.  This opinion was provided in a December 2014 report.  

The December 2014 VA examiner noted that the April 2012 VA audiometry results showed sensorineural hearing loss.  The examiner observed that the 1965 perforation of the right ear caused a temporary change in his hearing, but the Veteran was found to have normal hearing on separation.  The examiner opined that this indicates that it is less likely as not that permanent changes occurred in the Veteran's hearing either because of military noise exposure or his 1965 perforation.  

The December 2014 VA examiner also addressed the question of whether the hearing loss was cause or aggravated by the service-connected otitis media or a 1975 tympanoplasty.  The examiner noted that hearing loss related to middle ear conditions generally cause only conductive hearing loss.  

The December 2014 VA examiner observed that the Veteran has sensorineural hearing loss with no conductive components.  The examiner opined that this would suggest that it is less likely as not that the current otitis media and tympanoplasty caused or aggravated the current hearing loss.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).
There is no dispute that Veteran is competent to report when he first noticed difficulty hearing because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this case, the Veteran's service treatment records show right ear hearing loss during his recovery from a traumatic right ear tympanic membrane perforation and his separation examination showed normal right ear hearing.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnoses has been fully investigated.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the December 2014 examination report is consistent with the clinical records, the April 2012 VA examination report, and contains supporting rationale for the opinions proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

During the December 2012 hearing before the undersigned, the Veteran testified that he experienced a right ear hearing loss disability (the Veteran primary testifies as to ringing in his ears) and imbalance problem from the 1965 perforation and 1975 tympanoplasty.  

The Board notes the Veteran was treated in January 1975 at the Salt Lake City VAMC. The note also shows the Veteran reported no real problems until approximately three weeks prior to admission when he was seen for otitis on the right side.  The Veteran denied decreased hearing, vertigo, or seventh nerve paralysis.  A VA treatment note dated September 1980 notes that the Veteran was seen for a history of recurrent right ear pain and ear infections and that he denied change of hearing, tinnitus, or dizziness, and a tuning fork test was normal.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's right ear symptomatology has occurred as he has reported due to an inconsistency with other evidence of record.   See Caluza v. Brown, 7 Vet. App. 498 (1995).  In essence, the Board finds the contemporaneous in-service audiometry testing and the April 2012 and December 2014 VA examinations and opinions are entitled to greater probative weight and credibility than the lay statements of the Veteran.

Here, the Veteran had hearing loss during service.  However, subsequent examinations disclosed that hearing acuity returned to normal.  The evidence also establishes that the in-service finding was consistent with conductive hearing loss, a disorder he no longer manifests.  Sensori-neural hearing loss (organic disease of the nervous system) was not "noted" during service.  Also, according to professionals, he did not have characteristic manifestations of the "chronic" disease process during service or within one year of service.  

The Board accepts that there is a right ear hearing loss disability.  However, in view of the normal separation examination and the normal 1981 VA examination, the assertion of continuity of symptomatology is not credible.  Furthermore, in view of the fact that there is no conductive hearing loss, there is no relationship between his current disability and the service-connected tinnitus, otitis media, or tympanic membrane perforation.  

In sum, the most probative and credible evidence consists of the contemporaneous service records, the 1981 VA examination test results, and the opinions of the December 2014 and April 2012 VA examiners.  The lay evidence is less probative and less credible.


Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right ear hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


